By the Court.

Warner, J.,
delivering the opinion.
The record in this case shows,- that Hall, the defendant in error, was proceeding to foreclose a mortgage against Wheelock and WiHat'd, in the Court below, and that Daniel McDougald, Who Was no party to the record or proceedings in that Court, filed objéc-1 tions, in writing, against the foreclosure of Hall’s mortgaged
Whether McDougald would have been entitled to have [l.| been made a party to the proceeding in the Court below, on a proper application for that purpose, it is not necessary for us now to determine. His application was not to be made a party to the Suit in the Court below- — he only appeared by his counsel,• and offered objections to the foreclosure of the mortgage ; and contends that that would have the effect to make him a party. We do not think so, nor do we think he had any right to be heard, until he was regularly made a party, by the judgment of the court. It would be intolerable, and greatly embarrass the proceedings in courts' of justice, if individuals, at their pleasure, could be permitted to interlope into cases to which they were not parties, and make objections. If McDougald has such rights and interests in the mortgaged property as is suggested by his counsel, we do not see in; what manner they are to be prejudiced by the foreclosure of thé mortgage, as between other parties. When the judgment of foreclosure had between the parties to ■ the record in this case> shall be made to operate on his interests, he will have ample op-' *176portunity to assert them : the judgment of foreclosure between Hall and Wheelock and "Willard, will not foreclose any rights which he may have to the mortgaged property, unless he claims title under them. Let the • judgment of the Court below be affirmed..
Judgment affirmed,